Case 1-19-40820-cec   Doc 171   Filed 10/21/19   Entered 10/21/19 19:20:12
                    Case 1-19-40820-cec                          Doc 171              Filed 10/21/19                 Entered 10/21/19 19:20:12

In re   984-988 Greene Avenue Housing Development Fund Corporation                               Case No. 19-40823 (CEC)
        Debtor                                                                          Reporting Period: September-19

                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

        Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
        or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
        ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
        The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
        attached for each account. [See MOR-1 (CON’T)]

                                                                                                                 BANK ACCOUNTS
                                                                       OPER                    PAYROLL                     TAX                    OTHER        CURRENT MONTH
                                                                                                                                                              ACTUAL (TOTAL OF
                                                                                                                                                                ALL ACCOUNTS)
        ACCOUNT NUMBER (LAST 4)

        CASH BEGINNING OF MONTH                              $          41,163.64
        RECEIPTS
        CASH SALES
        ACCOUNTS RECEIVABLE -
        PREPETITION
        ACCOUNTS RECEIVABLE -                                $          21,611.36
        POSTPETITION
        LOANS AND ADVANCES
        SALE OF ASSETS
        OTHER (ATTACH LIST)                                  $                   -
        TRANSFERS (FROM DIP ACCTS)
          TOTAL RECEIPTS                                     $          21,611.36
        DISBURSEMENTS
        NET PAYROLL                                          $            5,049.46
        PAYROLL TAXES
        SALES, USE, & OTHER TAXES
        INVENTORY PURCHASES
        SECURED/ RENTAL/ LEASES
        INSURANCE
        ADMINISTRATIVE                                       $            2,988.13
        SELLING
        OTHER (ATTACH LIST)                                  $            9,209.60
        OWNER DRAW *
        TRANSFERS (TO DIP ACCTS)
        PROFESSIONAL FEES
        U.S. TRUSTEE QUARTERLY FEES
        COURT COSTS
        TOTAL DISBURSEMENTS                                  $          17,247.19

        NET CASH FLOW                 $                                   4,364.17
        (RECEIPTS LESS DISBURSEMENTS)

        CASH – END OF MONTH                                  $          45,527.81
        * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                              THE FOLLOWING SECTION MUST BE COMPLETED
        DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

        TOTAL DISBURSEMENTS                                                              $                                17,247.19
          LESS: TRANSFERS TO OTHER DEBTOR IN
        POSSESSION ACCOUNTS
          PLUS: ESTATE DISBURSEMENTS MADE BY
        OUTSIDE SOURCES (i.e. from escrow accounts)
        TOTAL DISBURSEMENTS FOR CALCULATING U.S.
        TRUSTEE QUARTERLY FEES



                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                        2/2008
                                                                                                                                                                  PAGE 2 OF 11
                   Case 1-19-40820-cec                        Doc 171             Filed 10/21/19             Entered 10/21/19 19:20:12




In re   984-988 Greene Avenue Housing Development Fund Corporation                 Case No. 19-40823 (CEC)
        Debtor                                                            Reporting Period:    September-19

                                                          BANK RECONCILIATIONS
        Continuation Sheet for MOR-1
        A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
        (Bank account numbers may be redacted to last four numbers.)


                                                   Operating                       Payroll                    Tax                          Other
                                         #                                #                          #                         #
        BALANCE PER                       $                  45,477.81
        BOOKS

        BANK BALANCE                      $                  45,527.81
        (+) DEPOSITS IN                   $                         -
        TRANSIT (ATTACH
        LIST)
        (-) OUTSTANDING                   $                     50.00
        CHECKS (ATTACH
        LIST) :
        OTHER (ATTACH                     $                         -
        EXPLANATION)

        ADJUSTED BANK                     $                  45,477.81
        BALANCE *
        *"Adjusted Bank Balance" must equal "Balance per Books"


        DEPOSITS IN TRANSIT                            Date                        Amount                      Date                        Amount




        CHECKS OUTSTANDING                            Ck. #                        Amount                     Ck. #                        Amount
        Department of Law                              145                 $                 50.00
                                                                              $                  -




        OTHER




                                                                                                                                                    FORM MOR-1 (CONT.)
                                                                                                                                                                 2/2008
                                                                                                                                                          PAGE 3 OF 11
         Case 1-19-40820-cec                      Doc 171           Filed 10/21/19              Entered 10/21/19 19:20:12




In re 984-988 Greene Avenue Housing Development Fund Corporation                                   Case No. 19-40823 (CEC)
       Debtor                                                                             Reporting Period:    September-19


                                     STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                         REVENUES                                                 MONTH               CUMULATIVE -FILING
                                                                                                                           TO DATE
     Gross Revenues                                                                       $            21,611.36      $       241,884.92
     Less: Returns and Allowances                                                         $                    -
     Net Revenue                                                                          $            21,611.36      $       241,884.92
     COST OF GOODS SOLD
     Beginning Inventory
     Add: Purchases
     Add: Cost of Labor
     Add: Other Costs (attach schedule)
     Less: Ending Inventory
     Cost of Goods Sold
     Gross Profit
     OPERATING EXPENSES
     Advertising
     Auto and Truck Expense
     Bad Debts
     Contributions
     Employee Benefits Programs
     Officer/Insider Compensation*
     Insurance                                                                            $             5,304.69      $        16,929.47
     Management Fees/Bonuses                                                              $             2,988.13      $        17,617.12
     Office Expense
     Pension & Profit-Sharing Plans
     Repairs and Maintenance                                                              $             4,656.76      $        12,107.02
     Rent and Lease Expense
     Salaries/Commissions/Fees                                                            $             5,049.46      $        35,747.65
     Supplies                                                                             $             2,964.99      $         2,964.99
     Taxes - Payroll
     Taxes - Real Estate
     Taxes - Other
     Travel and Entertainment
     Utilities                                                                            $               939.92      $        68,899.37
     Other (attach schedule)                                                              $                   -       $        12,954.97
     Total Operating Expenses Before Depreciation                                         $            21,903.95      $       167,220.59
     Depreciation/Depletion/Amortization
     Net Profit (Loss) Before Other Income & Expenses                                     $              (292.59) $            74,664.33
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)
     Interest Expense
     Other Expense (attach schedule)
     Net Profit (Loss) Before Reorganization Items




                                                                                                                                       FORM MOR-2
                                                                                                                                             2/2008
                                                                                                                                       PAGE 4 OF 11
     Case 1-19-40820-cec                              Doc 171   Filed 10/21/19   Entered 10/21/19 19:20:12




REORGANIZATION ITEMS
Professional Fees                                                            $       24,736.36   $         202,061.91
U. S. Trustee Quarterly Fees                                                 $               -   $           1,951.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation
sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                            $      (25,028.95) $         (129,348.58)
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
                                                                             $               -
                                                                             $               -
                                                                             $               -
                                                                             $               -

OTHER OPERATIONAL EXPENSES




OTHER INCOME




OTHER EXPENSES




OTHER REORGANIZATION EXPENSES




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                     FORM MOR-2
                                                                                                                           2/2008
                                                                                                                     PAGE 5 OF 11
                       Case 1-19-40820-cec                                Doc 171                 Filed 10/21/19                     Entered 10/21/19 19:20:12



In re   984-988 Greene Avenue Housing Development Fund Corporation                                     Case No.                    19-40823 (CEC)
        Debtor                                                                                Reporting Period:                      September-19

                                                                                     BALANCE SHEET
        The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                           ASSETS                                         BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                           CURRENT REPORTING   PRIOR REPORTING MONTH  DATE OR SCHEDULED
                                                                                                MONTH
        CURRENT ASSETS
        Unrestricted Cash and Equivalents                                                 $               45,477.81       $                41,163.64       $      35,665.04
        Restricted Cash and Cash Equivalents (see continuation
        sheet)
        Accounts Receivable (Net)                                                         $                        -                                       $     255,884.04
        Notes Receivable
        Inventories
        Prepaid Expenses
        Professional Retainers
        Other Current Assets (attach schedule)                                                                                                             $      25,124.00
        TOTAL CURRENT ASSETS                                                              $               45,477.81       $                41,163.64       $     316,673.08
        PROPERTY & EQUIPMENT
        Real Property and Improvements                                                               $1,386,200.50                    $1,386,200.50 $           8,000,000.00
        Machinery and Equipment                                                                        $920,000.00                      $920,000.00
        Furniture, Fixtures and Office Equipment                                                        $39,729.88                       $39,729.88
        Leasehold Improvements
        Vehicles
        Less: Accumulated Depreciation
        TOTAL PROPERTY & EQUIPMENT                                                                   $2,345,930.38                    $2,345,930.38 $           8,000,000.00
        OTHER ASSETS
        Amounts due from Insiders*
        Other Assets (attach schedule)
        TOTAL OTHER ASSETS
        TOTAL ASSETS                                                                                 $2,345,930.38                    $2,345,930.38
                           LIABILITIES AND OWNER EQUITY                                   BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                           CURRENT REPORTING   PRIOR REPORTING MONTH        DATE
                                                                                                MONTH
        LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
        Accounts Payable                                                                  $                        -
        Taxes Payable (refer to FORM MOR-4)
        Wages Payable
        Notes Payable
        Rent / Leases - Building/Equipment
        Secured Debt / Adequate Protection Payments
        Professional Fees                                                                 $               24,736.36       $                34,932.70
        Amounts Due to Insiders*
        Other Post-petition Liabilities (attach schedule)
        TOTAL POST-PETITION LIABILITIES                                                   $               24,736.36       $                34,932.70
        LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
        Secured Debt                                                                      $           1,886,271.00        $            1,886,271.00        $    1,886,271.00
        Priority Debt
        Unsecured Debt                                                                    $           1,101,261.21        $            1,101,261.21        $    1,101,261.21
        TOTAL PRE-PETITION LIABILITIES                                                    $           2,987,532.21        $            2,987,532.21        $    2,987,532.21
        TOTAL LIABILITIES                                                                 $           2,987,532.21        $            2,987,532.21        $    2,987,532.21
        OWNERS' EQUITY
        Capital Stock
        Additional Paid-In Capital
        Partners' Capital Account
        Owner's Equity Account
        Retained Earnings - Pre-Petition
        Retained Earnings - Post-petition
        Adjustments to Owner Equity (attach schedule)
        Post-petition Contributions (attach schedule)
        NET OWNERS’ EQUITY
        TOTAL LIABILITIES AND OWNERS' EQUITY
        *"Insider" is defined in 11 U.S.C. Section 101(31).

                                                                                                                                                                               FORM MOR-3
                                                                                                                                                                                     2/2008
                                                                                                                                                                               PAGE 6 OF 11
            Case 1-19-40820-cec                      Doc 171           Filed 10/21/19               Entered 10/21/19 19:20:12




BALANCE SHEET - continuation section
                              ASSETS                            BOOK VALUE AT END OF BOOK VALUE AT END OF      BOOK VALUE ON
                                                                 CURRENT REPORTING     PRIOR REPORTING         PETITION DATE
                                                                      MONTH                MONTH
Other Current Assets




Other Assets




               LIABILITIES AND OWNER EQUITY                     BOOK VALUE AT END OF                           BOOK VALUE ON
                                                                 CURRENT REPORTING                             PETITION DATE
                                                                      MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equity




Post-Petition Contributions




Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                FORM MOR-3
                                                                                                                                      2/2008
                                                                                                                                PAGE 7 OF 11
               Case 1-19-40820-cec                             Doc 171        Filed 10/21/19                Entered 10/21/19 19:20:12



In re 984-988 Greene Avenue Housing Development Fund Corporation        Case No. 19-40823 (CEC)
       Debtor                                                  Reporting Period: September-19

                                                   STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                   Amount
                                                                   Withheld
                                                Beginning           and/or       Amount
     Federal                                      Tax              Accrued        Paid           Date Paid       Check # or EFT   Ending Tax
     Withholding
     FICA-Employee
     FICA-Employer
     Unemployment
     Income
     Other:_____________
       Total Federal Taxes
     State and Local
     Withholding
     Sales
     Excise
     Unemployment
     Real Property                          $              -
     Personal Property
     Other:_____________
      Total State and Local

     Total Taxes

                                          SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                   Number of Days Past Due
                                                 Current             0-30          31-60            61-90              Over 91        Total
     Accounts Payable
     Wages Payable
     Taxes Payable
     Rent/Leases-Building
     Rent/Leases-Equipment
     Secured Debt/Adequate                 $                   -
     Protection Payments
     Professional Fees                     $ 202,061.91                                                                           $ 202,061.91
     Amounts Due to Insiders
     Other:______________
     Other:______________
     Total Post-petition Debts             $ 202,061.91                                                                           $ 202,061.91

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                                 FORM MOR-4
                                                                                                                                                       2/2008
                                                                                                                                                 PAGE 8 OF 11
                              Case 1-19-40820-cec              Doc 171        Filed 10/21/19          Entered 10/21/19 19:20:12




In re 984-988 Greene Avenue Housing Development Fund Corporation                              Case No. 19-40823 (CEC)
      Debtor                                                                         Reporting Period:    September-19


                                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                       Accounts Receivable Reconciliation                                 Amount
    Total Accounts Receivable at the beginning of the reporting period               $      68,997.36
    Plus: Amounts billed during the period                                           $      21,611.36
    Less: Amounts collected during the period                                        $      21,611.36
    Total Accounts Receivable at the end of the reporting period                     $            -


    Accounts Receivable Aging                                     0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
    0 - 30 days old                                           $               -
    31 - 60 days old                                          $                  -
    61 - 90 days old                                          $                  -
    91+ days old                                              $          68,997.36
    Total Accounts Receivable                                 $          68,997.36

    Less: Bad Debts (Amount considered uncollectible)

    Net Accounts Receivable                                   $          68,997.36



                                                          TAXES RECONCILIATION AND AGING

    Taxes Payable                                                 0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
    0 - 30 days old
    31 - 60 days old
    61 - 90 days old
    91+ days old
    Total Taxes Payable
    Total Accounts Payable




                                                                                                                                              FORM MOR-5
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 9 OF 11
           Case 1-19-40820-cec                            Doc 171              Filed 10/21/19                  Entered 10/21/19 19:20:12




In re 984-988 Greene Avenue Housing Development Fund Corporati          Case No. 19-40823 (CEC)
      Debtor                                                   Reporting Period:    September-19


                                              PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                       INSIDERS

                 NAME                   TYPE OF PAYMENT                AMOUNT PAID             TOTAL PAID TO DATE




                           TOTAL PAYMENTS TO INSIDERS




                                                                            PROFESSIONALS

                                        DATE OF COURT
                                      ORDER AUTHORIZING                                                                                           TOTAL INCURRED &
                 NAME                     PAYMENT                  AMOUNT APPROVED                  AMOUNT PAID           TOTAL PAID TO DATE          UNPAID*




                   TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



           POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                    AND ADEQUATE PROTECTION PAYMENTS

                                          SCHEDULED
                                       MONTHLY PAYMENT            AMOUNT PAID DURING TOTAL UNPAID POST-
         NAME OF CREDITOR                    DUE                       MONTH             PETITION




                                          TOTAL PAYMENTS




                                                                                                                                                             FORM MOR-6
                                                                                                                                                                   2/2008
                                                                                                                                                            PAGE 10 OF 11
          Case 1-19-40820-cec            Doc 171       Filed 10/21/19        Entered 10/21/19 19:20:12




In re 984-988 Greene Avenue Housing Development Fund Corporation         Case No. 19-40823 (CEC)
      Debtor                                                    Reporting Period:    September-19



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions           Yes            No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                        X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                        X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                       X
   3   returns?
       Are workers compensation, general liability or other necessary insurance                     X
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                            X
       Have any payments been made on pre-petition liabilities this reporting                       X
   6   period?
       Are any post petition receivables (accounts, notes or loans) due from                        X
   7   related parties?
   8   Are any post petition payroll taxes past due?                                                X
   9   Are any post petition State or Federal income taxes past due?                                X
  10   Are any post petition real estate taxes past due?                                            X
  11   Are any other post petition taxes past due?                                                  X
  12   Have any pre-petition taxes been paid during this reporting period?                          X
  13   Are any amounts owed to post petition creditors delinquent?                                  X
  14   Are any wage payments past due?                                                              X
       Have any post petition loans been been received by the Debtor from any                       X
  15   party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                    X
       Is the Debtor delinquent with any court ordered payments to attorneys or                     X
  17   other professionals?
       Have the owners or shareholders received any compensation outside of the                     X
  18   normal course of business?




                                                                                                         FORM MOR-7
                                                                                                               2/2008
                                                                                                        PAGE 11 OF 11
Case 1-19-40820-cec     Doc 171     Filed 10/21/19    Entered 10/21/19 19:20:12




ATTACHMENT TO SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

  Date        Transaction            Payee             Amount        Date Cleared
                Number
09/03/2019     Check No.              CITI            $689.99         09/04/2019
                 90319
09/03/2019   Check No. 146     NEBHDCO               $5,049.46        09/04/2019
09/06/2019   Check No. 147     NEBHDCO               $2,998.13        09/06/2019
09/11/2019   Check No. 148      Anthony              $2,000.00        09/12/2019
                               Installation
09/18/2019   Check No. 149    SDL Appliance           $275.00         09/23/2019
                                 Repair
09/19/2019   Check No. 150     Bank Direct           $5,3043.69       09/23/2019
                                 Capital
09/03/2019      090319            National Grid       $759.98         09/03/2019

09/09/2019      090919             Optimum            $179.94         09/09/2019



                Total                                $17,247.19
                   Case 1-19-40820-cec                     Doc 171     Filed 10/21/19      Entered 10/21/19 19:20:12




       984-988 GREENE AVE HOUSING DEVELOPMENT
       DEBTOR-IN-POSSESSION CASE NO. 19-40823                                      Speak to a dedicated business solutions expert
                                                                                   at 1-888-755-2172 — a one-stop number for
       EASTERN DISTRICT OF NEW YORK                                                both your business and personal needs.
       132 RALPH AVE
       BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                 $41,163.64         Number of Days in Cycle                                 30
12 Deposits/Credits                                       $21,611.36         Minimum Balance This Cycle                      $36,921.68
8 Checks/Debits                                         ($17,247.19)         Average Collected Balance                       $44,109.52
Service Charges                                                $0.00
Ending Balance 09/30/19                                   $45,527.81

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019              - SEPTEMBER 30, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/03      ACH deposit 984-988 Greene A                                         $787.44                                         $41,951.08
           Settlement 090319 Northeast Brooklyn
           Hou ***********2357
09/03      ACH deposit NYCHA SECTION 8                                          $585.11                                         $42,536.19
           NYCHA-PROD 090319 166173-984-988
           GREENE 7010533
09/03      ACH Withdrawal NATIONAL GRID NY                                                                $759.98               $41,776.21
           UTILITYPAY 090319 984-988 GREENE AVE
           HDF 00261907094
09/04      ACH deposit 984-988 Greene A                                         $584.92                                         $42,361.13
           Settlement 090419 Northeast Brooklyn
           Hou ***********6657
09/04      ACH deposit 984-988 Greene A                                         $300.00                                         $42,661.13
           Settlement 090419 Northeast Brooklyn
           Hou ***********3001
09/04      Check       146                                                                              $5,049.46               $37,611.67
09/04      Check     90319                                                                                $689.99               $36,921.68
09/05      ACH deposit 984-988 Greene A                                        $5,625.00                                        $42,546.68
           Settlement 090519 Northeast Brooklyn
           Hou ***********1453
09/06      Check       147                                                                              $2,988.13               $39,558.55

                                                          Thank you for banking with us.                                     PAGE 1 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
                   Case 1-19-40820-cec                     Doc 171     Filed 10/21/19        Entered 10/21/19 19:20:12




 984-988 GREENE AVE HOUSING DEVELOPMENT
 DEBTOR-IN-POSSESSION CASE NO. 19-40823
 EASTERN DISTRICT OF NEW YORK

 ACCOUNT DETAIL                      CONTINUED FOR PERIOD SEPTEMBER 01, 2019                  - SEPTEMBER 30, 2019
 Date             Description                                             Deposits/Credits     Withdrawals/Debits       Resulting Balance
 09/09      ACH deposit 984-988 Greene A                                          $676.76                                      $40,235.31
            Settlement 090919 Northeast Brooklyn
            Hou ***********5369
 09/09      ACH Withdrawal OPTIMUM 7836                                                                     $179.94            $40,055.37
            CABLE PMNT 090919 9 GREENE AVE
            93616601
 09/11      ACH deposit 984-988 Greene A                                         $4,668.79                                     $44,724.16
            Settlement 091119 Northeast Brooklyn
            Hou ***********7093
 09/12      Check       148                                                                                $2,000.00           $42,724.16
 09/13      ACH deposit 984-988 Greene A                                         $4,054.30                                     $46,778.46
            Settlement 091319 Northeast Brooklyn
            Hou ***********0937
 09/18      ACH deposit 984-988 Greene A                                         $1,308.50                                     $48,086.96
            Settlement 091819 Northeast Brooklyn
            Hou ***********7117
 09/20      ACH deposit 984-988 Greene A                                          $843.10                                      $48,930.06
            Settlement 092019 Northeast Brooklyn
            Hou ***********2289
 09/23      ACH deposit 984-988 Greene A                                          $290.00                                      $49,220.06
            Settlement 092319 Northeast Brooklyn
            Hou ***********2269
 09/23      Check       150                                                                                $5,304.69           $43,915.37
 09/23      Check       149                                                                                  $275.00           $43,640.37
 09/27      ACH deposit 984-988 Greene A                                         $1,887.44                                     $45,527.81
            Settlement 092719 Northeast Brooklyn
            Hou ***********8733
 Total                                                                         $21,611.36               $17,247.19
 .....



             * designates gap in check sequence
 Check No.         Date                   Amount          Check No.    Date           Amount      Check No.     Date             Amount
 146               09/04                $5,049.46         148          09/12        $2,000.00     150           09/23         $5,304.69
 147               09/06                $2,988.13         149          09/23          $275.00     90319*        09/04           $689.99




                                                                                                                            PAGE 3 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
           Case 1-19-40820-cec             Doc 171            Filed 10/21/19             Entered 10/21/19 19:20:12



                                       984-988 Greene Ave HDFC-Cap 1                                                           10/10/2019


                                         Bank Reconciliation Report
                                                     9/30/2019
                                                              9703

                                         Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                               45,527.81
Outstanding Checks

Check Date               Check Number        Payee                                                          Amount
8/29/2019                        145         nysdlaw - Department of Law                                         50.00
Less:              Outstanding Checks                                                                        50.00
                   Reconciled Bank Balance                                                               45,477.81



Balance per GL as of 9/30/2019                                                                           45,477.81
                   Reconciled Balance Per G/L                                                            45,477.81


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                                      0.00




Cleared Items:


Cleared Checks

Date               Tran #                    Notes                                             Amount            Date Cleared
9/3/2019                         146         payroll - NEBHDCo-Payroll-Janitorial Fees              5,049.46             9/30/2019
9/3/2019                       90319         sears - Sears Commercial One                               689.99           9/30/2019
9/3/2019                    9031907094       ngrid - National Grid                                      759.98           9/30/2019
9/5/2019                       90519         cable - Cablevision                                        179.94           9/30/2019
9/6/2019                         147         nebhdco - NEBHDCo                                      2,988.13             9/30/2019
9/11/2019                        148         antinsta - Anthony Installation Inc                    2,000.00             9/30/2019
9/18/2019                        149         sdl - S.D.L. Appliance Repair Service                      275.00           9/30/2019
9/19/2019                        150         bankdir - BankDirect Capital Finance                   5,304.69             9/30/2019
Total Cleared Checks                                                                              17,247.19
Cleared Deposits

Date               Tran #                    Notes                                             Amount            Date Cleared
8/29/2019                        46          :CHECKscan Deposit                                         787.44           9/30/2019
9/1/2019                         2           :ACH Deposit                                               584.92           9/30/2019
9/1/2019                         50                                                                     585.11           9/30/2019
9/3/2019                         47          :CHECKscan Deposit                                         300.00           9/30/2019
9/4/2019                         49          :CHECKscan Deposit                                     5,625.00             9/30/2019
9/6/2019                         51          :CHECKscan Deposit                                         676.76           9/30/2019
9/9/2019                         52          :CHECKscan Deposit                                     4,668.79             9/30/2019
9/11/2019                        53          :CHECKscan Deposit                                     4,054.30             9/30/2019
9/17/2019                        54          :CHECKscan Deposit                                     1,308.50             9/30/2019
9/18/2019                        55          :CHECKscan Deposit                                         843.10           9/30/2019
9/20/2019                        56          :CHECKscan Deposit                                         290.00           9/30/2019
9/26/2019                        57          :CHECKscan Deposit                                     1,887.44             9/30/2019
Total Cleared Deposits                                                                            21,611.36
                   Case 1-19-40820-cec                     Doc 171      Filed 10/21/19      Entered 10/21/19 19:20:12




        984-988 GREENE AVE HOUSING DEVELOPMENT
        FUND CORP-DEBTOR-IN-POSSESSION CASE NO
        19-40823 EASTERN DISTRICT OF NEW YORK                                       Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        UTILITY ACCOUNT                                                             both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                   $4,880.00         Number of Days in Cycle                                  30
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $4,880.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $4,880.00
Service Charges                                                 $0.00
Ending Balance 09/30/19                                     $4,880.00

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019               - SEPTEMBER 30, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/01                                                                                                                                $4,880.00


             No Account Activity this Statement Period

09/30                                                                                                                                $4,880.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
       Case 1-19-40820-cec              Doc 171        Filed 10/21/19         Entered 10/21/19 19:20:12



                                    984-988 Cap1-Utility Account                                      10/10/2019


                                     Bank Reconciliation Report
                                                9/30/2019
                                                       0144

                                     Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                 4,880.00
                   Reconciled Bank Balance                                                 4,880.00



Balance per GL as of 9/30/2019                                                             4,880.00
                   Reconciled Balance Per G/L                                              4,880.00


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                    0.00
                                              Case 1-19-40820-cec     Doc 171        Filed 10/21/19            Entered 10/21/19 19:20:12
                                                                                                                                                                                    Page : 1

Rent Roll with Lease Charges
984-988 Greene Avenue, HDFC
As Of December 31,2018
Property: gre
Brooklyn, NY 11233


                                                                                                                                                Total
                                Unit                   Lease        Move In       Lease        Lease         Market    Charge                           Resident
Unit         Type                      Name                                                                                         Amount    Monthly                Legal Status
                               Sq Ft                   Type            Date        From           To          Rent     Code                              Deposit
                                                                                                                                              Charges
984-1A       gre18w                                                           08/01/2017   07/31/2019                  rent
984-1B       sip-mi3                                                          06/01/2018   05/31/2020                  rent
984-1C       sip-mi3                                                          12/01/2018   11/30/2019                  rent
984-1D       sip-mi3
984-2A       gre3hw                                                           11/01/2017   10/31/2018                  rent
984-2B       sip-mi3                                                          12/01/2018   11/30/2019                  rent
984-2C       gre3hw                                                           02/01/2018   01/31/2020                  rent
984-2D       gre3hw                                                           02/01/2017   01/31/2019                  rent
984-3A       gre3hw                                                           04/01/2018   03/31/2020                  rent
984-3B       sip-mi3
984-3C       gre3hw                                                           10/01/2013   09/30/2014                  rent
984-3D       gre3hw                                                           10/01/2017   09/30/2019                  nycha
                                                                                                                       rent
984-4A       gre3hw
984-4B       gre3hw                                                           06/01/2017   05/31/2019                  rent
984-4C       sip-mi3                                                          06/01/2017   05/31/2018                  rent

984-4D       gre38w                                                           11/01/2018   10/31/2019                  rent
988-1A       gre18w                                                           05/01/2018   04/30/2019                  rent
                                                                                                                       concessn
988-1B       sip-mi2
988-1C       gre3hw                                                           06/01/2017   05/31/2018                  rent

988-1D       gre38w                                                           01/01/2018   12/31/2019                  rent
988-2A       sip-mi3                                                          11/01/2018   10/31/2019                  rent
988-2B       gre3hw                                                           04/01/2018   03/31/2020                  rent
988-2C       gre3hw                                                           09/01/2017   08/31/2019                  rent

988-2D       sip-mi3                                                          11/01/2018   10/31/2019                  rent
988-3A       gre3hw                                                           08/01/2017   07/31/2019                  rent
988-3B       gre3hw                                                           01/01/2017   12/31/2018                  rent
                                                                                                                       nycha
988-3C       sip-mi3                                                          01/01/2018   12/31/2019                  rent
988-3D       sip-mi3                                                          11/01/2018   10/31/2019                  rent
988-4A       sip-mi3                                                          11/01/2018   10/31/2019                  rent
988-4B       gre38w                                                           09/01/2017   08/31/2018                  rent
988-4C       gre38w                                                           03/01/2018   02/29/2020                  rent
988-4D       gre38w                                                           11/01/2018   10/31/2019                  rent
                                                                                                        Total Amount              33,504.81


Rent Roll with Lease Charges                                                                                                                                       Monday, February 11, 2019
                                 Case 1-19-40820-cec        Doc 171   Filed 10/21/19      Entered 10/21/19 19:20:12
                                                                                                                                       Page : 2

Rent Roll with Lease Charges
984-988 Greene Avenue, HDFC
As Of December 31,2018
Property: gre
Brooklyn, NY 11233

 Summary of Charges by Charge Code (Current/Notice residents only)


                                                                                     Summary of Lease Types
                     concessn       (342.00)                                 N/A                              26
                                                                             Stabilized                        2
                     nycha          1,607.11
                                                                             VACANT                            4
                     rent          32,239.70                                                                  32

                     Total         33,504.81




Rent Roll with Lease Charges                                                                                          Monday, February 11, 2019
